                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


JOHN DOE,                                       )
                                                )
        Plaintiff,                              )        NO. 3:20-cv-00610
                                                )
v.                                              )        JUDGE RICHARDSON
                                                )
WILLIAM B. LEE, et al.,                         )
                                                )
        Defendants.                             )


                                 MEMORANDUM OPINION

        Pending before the Court is Plaintiff’s Motion for Temporary Restraining Order and

Preliminary Injunction. (Doc. No. 16, “Motion”). Via the Motion, Plaintiff asks the Court to

preliminarily enjoin Defendants from enforcing Tennessee’s Sexual Offender Registry Act

(“SORA”) regime against Plaintiff. The Court has considered the Motion and its accompanying

memorandum of law (Doc. Nos. 16, 17), Defendants’ response (Doc. No. 21), and Plaintiff’s reply

(Doc. No. 22). For the reasons discussed below, the Court will abstain from determining the merits

of the Motion, and the case generally, under the Younger abstention doctrine.

                                       BACKGROUND

        In 1994, the Tennessee General Assembly passed the SORA, which required the Tennessee

Bureau of Investigation to “establish, maintain, and update a centralized record system of sexual

offender registration and verification information.” 1994 Tenn. Pub. Laws, ch. 976 § 7(a). The

SORA required registration for all individuals convicted of any one of a number of identified

sexual offenses, “unless the offender had been wholly released without supervision from

incarceration, probation, or parole prior to January 1, 1995.” Doe v. Haslam, No. 3:16-CV-02862,




     Case 3:20-cv-00610 Document 25 Filed 08/21/20 Page 1 of 15 PageID #: 103
2017 WL 5187117, at *1 (M.D. Tenn. Nov. 9, 2017) (Crenshaw, C.J.) (citing 1994 Tenn. Pub.

Laws, ch. 976 § 3(2)–(3)). However, “[i]n the ensuring decades, [] the Tennessee General

Assembly repeatedly returned to the sexual offender registration statutes to change whom they

reached, what they required, and how much protection they offered to registered offenders’

privacy.” Reid v. Lee, No. 3:20-CV-00050, 2020 WL 4501457, at *3 (M.D. Tenn. Aug. 5, 2020).1

In 2014, Tennessee amended the SORA to require permanent, lifetime SORA registration and

compliance from any person who had ever been convicted of any sex offense against a child who

was 12 or younger. 2014 Tenn. Pub. Acts, ch. 770, §§ 1, 2.



1
    Chief Judge Crenshaw explained these amendments in detail:

           [The SORA] has been repeatedly revised to increase its restrictions and requirements and to make
           more information about registered offenders publicly available. See 2005 Tenn. Pub. Acts, ch. 316,
           § 1 (adding to events and information that must be reported and increasing administrative fees);
           2006 Tenn. Pub. Acts, ch. 890, § 20 (forbidding registrants whose victims were minors from living,
           obtaining sexual offender treatment, or working within 1,000 feet of a school, day care center, public
           park, playground, recreation center, or public athletic field available for use by the general public);
           2007 Tenn. Pub. Acts, ch. 126, § 1 (adding to events triggering a 48-hour reporting obligation);
           2007 Tenn. Pub. Acts, ch. 531, § 1 (making public all registrants' information, regardless of date of
           offense); 2008 Tenn. Pub. Acts, ch. 979, § 1 (adding information required to be reported and making
           information, including registrant e-mail addresses, available to qualifying businesses); 2008 Tenn.
           Pub. Acts, ch. 1164, § 13 (restricting employment permitted to registrants whose victims were
           minors and forbidding said registrants from wearing certain costumes—such as clowns or fictional
           characters—in the presence of minors); 2009 Tenn. Pub. Acts, ch. 597, § 1 (forbidding all
           registrants, regardless of age of victim, from the premises of school, day care center, public park,
           playground, recreation center, or public athletic field available for use by the general public if they
           have reason to believe children are present, or from standing or sitting idly within 1,000 feet of such
           locations unless the registrant is responsible for a child or a “specific or legitimate reason” for their
           presence); 2010 Tenn. Pub. Acts, ch. 1138, §§ 7, 13 (increasing information required to be reported
           and requiring registrants to maintain and carry photo identification); 2010 Tenn. Pub. Acts, ch. 1145,
           § 1 (forbidding more than two registrants from living in the same residence); 2011 Tenn. Pub. Acts,
           ch. 266, § 1 (imposing reporting restrictions related to international travel); 2011 Tenn. Pub. Acts,
           ch. 287, § 1 (permitting public library directors to ban registrants from library premises); 2014 Tenn.
           Pub. Acts, ch. 992, § 1 (prohibiting registrants, regardless of age of victim, from living or working
           within 1,000 feet of a school, day care center, public park, playground, recreation center, or public
           athletic field available for use by the general public); 2014 Tenn. Pub. Acts, ch. 751, § 1 (authorizing
           local governments to establish community notification systems designed to notify residents, schools,
           and child care facilities when a registrant lives within a certain distance); 2014 Tenn. Pub. Acts, ch.
           770, §§ 1, 2 (imposing lifetime registration requirement on all offenders whose victims were twelve
           or younger); 2015 Tenn. Pub. Acts, ch. 516, § 1 (increasing information required to be reported and
           prohibiting registrants being alone with a minor in a “private area”).

Doe v. Haslam, No. 3:16-CV-02862, 2017 WL 5187117, at *3 (M.D. Tenn. Nov. 9, 2017).



      Case 3:20-cv-00610 Document 25 Filed 08/21/20 Page 2 of 15 PageID #: 104
        If the registrant fails to comply with the requirements of the SORA, he has committed a

Class E felony. Tenn. Code Ann. § 40-39-208(b). The registrant’s first offense is “punishable by

a fine of not less than three hundred fifty dollars ($350) and imprisonment for not less than ninety

(90) days.” Tenn. Code Ann. § 40-39-208(c). The second violation “is punishable by a fine of not

less than six hundred dollars ($600) and imprisonment for not less than one hundred eighty (180)

days.” Tenn. Code Ann. § 40-39-208(d). Any subsequent violations are “punishable by a fine of

not less than one thousand one hundred dollars ($1,100) and imprisonment for not less than one

(1) year.” Tenn. Code Ann. § 40-39-208(e).

        In 1994, Plaintiff was convicted in the Ninth Judicial District for the State of Nevada of

two counts of Lewdness with a Child Under the Age of Fourteen Years for conduct involving an

eleven-year-old child. (Doc. No. 19-2 at 1). He was sentenced to seven years’ imprisonment and

required to comply with Nevada’s SORA requirements. (Id.). Plaintiff served his sentence, and in

2010, the Ninth Judicial District for the State of Nevada entered an order terminating Plaintiff’s

SORA compliance requirements. (Doc. No. 19-4).

        In 2012, Plaintiff and his wife moved to Lawrenceburg, Tennessee to spend more time with

their grandchildren. (Doc. No. 1 at ¶ 26). According to Plaintiff, in August 2014, a TBI

representative informed Plaintiff that he did not have to register as a sex offender in order to

comply with Tennessee’s SORA; thus, Plaintiff did not do so. (Id. at ¶¶ 32-33). In November 2019,

an officer with the Lawrenceburg Police Department called Plaintiff and informed him that he had

twenty-four hours to vacate his residence and register as a sex offender. (Id. at ¶ 36). The officer

informed him that he could not continue living in his house because it was too close to a school.

(Id. at ¶ 37). Plaintiff began living out of his car. (Id. at ¶ 38).




   Case 3:20-cv-00610 Document 25 Filed 08/21/20 Page 3 of 15 PageID #: 105
         In February 2020, Plaintiff was arrested and charged with SORA violations in Humphreys

County, Tennessee. Plaintiff made bond shortly after being incarcerated. (Id. at ¶¶ 39-40). On July

21, 2020, Plaintiff was charged in Montgomery County, Tennessee with violating Tennessee’s

SORA. (Doc. No. 19-1 at ¶ 4). He is presently incarcerated on those charges. (Id.).

         On July 17, 2020, Plaintiff filed his Complaint in this Court, seeking declaratory and

injunctive relief prohibiting Defendants from continuing to enforce Tennessee’s SORA regime

against him in (alleged) violation of his constitutional right against ex post facto punishment. (Doc.

No. 1 at ¶¶ 44-47). On August 17, 2020, Plaintiff filed the instant Motion, seeking a temporary

restraining order and a preliminary injunction prohibiting Defendants and their officers, agents,

employees, servants, attorneys, and all persons in active concert or participation with them from

continuing to enforce Tennessee’s SORA against Plaintiff. (Doc. No. 16). After reviewing the

Motion, the Court entered an order asking Defendants to respond to the Motion, and asking

Plaintiff to reply thereafter, addressing “whether this Court should abstain from exercising its

jurisdiction under the Younger abstention doctrine.” See Younger v. Harris, 401 U.S. 37 (1971).”

(Doc. No. 20).2 Defendants responded asserting that the Court should indeed abstain from

exercising jurisdiction pursuant to the Younger abstention doctrine and dismiss the action. (Doc.

No. 21). In reply, Plaintiff contends that the Court should not abstain from exercising its

jurisdiction here. (Doc. No. 22). Accordingly, this issue is ripe for adjudication.

                                                   ANALYSIS

         In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court “held that absent

extraordinary circumstances federal courts should not enjoin pending state criminal prosecutions.”

New Orleans Pub. Serv., Inc. v. Council of City of New Orleans, 491 U.S. 350, 364 (1989). The


2
 Courts can and should, if appropriate, raise the issue of Younger abstention sua sponte. See Hill v. Snyder, 878 F.3d
193, 206 n.3 (6th Cir. 2017).



    Case 3:20-cv-00610 Document 25 Filed 08/21/20 Page 4 of 15 PageID #: 106
underlying concern of Younger is the “threat to our federal system posed by displacement of state

courts by those of the National Government.” Moore v. Sims, 442 U.S. 415, 423 (1979).

Accordingly, “Younger abstention requires the federal court to defer to the state proceeding.” Coles

v. Granville, 448 F.3d 853, 865 (6th Cir. 2006). Younger abstention is applicable where three

requirements are met: “(1) there must be on-going state judicial proceedings; (2) those proceedings

must implicate important state interests; and (3) there must be an adequate opportunity in the state

proceedings to raise constitutional challenges.” O’Neill v. Coughlan, 511 F.3d 638, 643 (6th Cir.

2008) (quoting Sun Refining & Mktg. Co. v. Brennan, 921 F.2d 635, 639 (6th Cir. 1990)).

       Exceptions to the Younger abstention doctrine have been recognized in the following

circumstances: (1) where “the state proceeding is motivated by a desire to harass or is conducted

in bad faith,” Huffman v. Pursue, Ltd., 420 U.S. 592, 611 (1975); (2) where “[a] challenged statute

is flagrantly and patently violative of express constitutional prohibitions,” Moore v. Sims, 442 U.S.

415, 424 (1979) (quoting Huffman, 420 U.S. at 611); and (3) where there is “an extraordinarily

pressing need for immediate federal equitable relief,” Kugler v. Helfant, 421 U.S. 117, 125 (1975).

The exceptions to Younger have generally been interpreted narrowly by the Supreme Court and

the Sixth Circuit. Gorenc v. City of Westland, 72 F. App’x 336, 338–39 (6th Cir.2003) (citing

Zalman v. Armstrong, 802 F.2d 199, 205 (6th Cir. 1986)). The plaintiff bears the burden of

demonstrating the existence of one of the exceptions to Younger abstention (if it is otherwise

applicable). See Squire v. Coughlan, 469 F.3d 551, 552 (6th Cir. 2006) (citation omitted).

A. Ongoing State Judicial Proceeding

       To determine whether state judicial proceedings are ongoing, generally “[c]ourts look to

the moment the federal lawsuit was filed[.]” Hill, 878 F.3d at 205; see also O’Neill, 511 F.3d at

643 (looking to the filing of the federal action to determine whether state proceedings were




   Case 3:20-cv-00610 Document 25 Filed 08/21/20 Page 5 of 15 PageID #: 107
ongoing); Fed. Exp. Corp. v. Tenn. Pub. Serv. Comm’n, 925 F.2d 962, 969 (6th Cir. 1991)

(discussing and relying on the “day-of-filing rule”). However, an exception to this rule is “where

state criminal proceedings are begun against the federal plaintiffs after the federal complaint is

filed but before any proceedings of substance on the merits have taken place in the federal court,

[under those circumstances] the principles of Younger v. Harris should apply in full force.” Hicks

v. Miranda, 422 U.S. 332, 349 (1975).

       Here, Plaintiff acknowledges that he has incurred two recent criminal charges for violations

of the SORA—the charge in Humphreys County filed in February 2020, and the charge in

Montgomery County filed on July 21, 2020. Plaintiff initiated this lawsuit in federal court by filing

his Complaint on July 19, 2020. Undoubtedly, the February 2020 Humphreys County charge

occurred before this date. However, the current record evidence does not clearly demonstrate that

this charge remains pending. Nevertheless, the July 21, 2020 Montgomery County charge plainly

remains pending as evidence in the record reveals that Plaintiff is currently incarcerated on this

charge. (Doc. No. 19-1 at ¶ 3). And although the charge was filed two days after Plaintiff filed his

Complaint, the Court considers it an ongoing judicial proceeding for purposes of Younger because

the criminal charge was brought very soon after the Complaint was filed and certainly “before any

proceedings of substance on the merits have taken place.” Hicks, 422 U.S. at 349; see also Kalniz

v. Ohio State Dental Bd., 699 F. Supp. 2d 966, 971–72 (S.D. Ohio 2010) (citing Hicks and holding

that an administrative disciplinary proceeding initiated after the filing of the lawsuit was an

ongoing judicial proceeding for purposes of the Younger abstention doctrine because the court had

not reached any proceedings of substance on the merits); Loch v. Watkins, 337 F.3d 574, 578 (6th

Cir. 2003) (citing Hicks and holding that where a state filed a complaint seeking forfeiture four




   Case 3:20-cv-00610 Document 25 Filed 08/21/20 Page 6 of 15 PageID #: 108
days after the plaintiff had filed her federal complaint, Younger abstention doctrine should be

applied).

       “[T]he contours of what defines a proceeding of substance have yet to be established by

the Supreme Court or the Sixth Circuit[.]” Kalniz, 699 F. Supp. 2d at 971. However, here it is clear

that this Court has not reached any proceedings of substance on the merits, even under the most

broadest interpretation of “proceedings of substance.” See id. (finding that no proceedings of

substance had been initiated because the motion to dismiss remained pending). The Complaint was

filed a little over three weeks ago, and no dispositive motions have even been filed. Moreover, the

docket reflects that prior to the July 21, 2020 filing of criminal charges in Montgomery County,

the only things filed in this case were the Complaint and the most ministerial of documents. Thus,

this case is distinguishable from Hill v. Snyder, 878 F.3d 193 (6th Cir. 2017), where the Sixth

Circuit declined to invoke the Younger abstention doctrine, where the case had been pending for

over seven years and “[s]ubstantive proceedings on the merits of [the p]laintiffs’ overarching claim

[had] occurred in that time period.” Id. at 205. Therefore, under Hicks, the Court finds the existence

of ongoing judicial proceedings in this case as required for Younger abstention.

B. Important State Interest

       The ongoing judicial proceedings in this case involve an important state interest. As

Defendants aptly point out, the SORA explicitly states that its creation was based on “a compelling

and necessary public interest that the public have information concerning persons convicted of

sexual offenses.” Tenn. Code Ann. § 40-39-201(b). Additionally, it is axiomatic that state criminal

proceedings involve important state interests. See Juidice v. Vail, 430 U.S. 327, 345 (1977)

(“Pending state criminal proceedings have always been viewed as paradigm cases involving

paramount state interests.” (Brennan, J. dissenting)); see also Sims v. McCarter, No. 3:18-cv-




   Case 3:20-cv-00610 Document 25 Filed 08/21/20 Page 7 of 15 PageID #: 109
00072, 2018 WL 1138537, at *2 (M.D. Tenn. Mar. 2, 2018) (“Younger established a near-absolute

restraint rule when there are pending state criminal proceedings.” (quoting Parker v. Turner, 626

F.2d 1, 8 (6th Cir. 1980)); Gonnella v. Johnson, 115 F. App’x 770, 771 (6th Cir. 2004) (“[S]tate

criminal proceedings involve important state interests[.]”). Accordingly, the important state

interest factor of the Younger abstention doctrine is met in this case.

C. Adequate Opportunity to Raise the Constitutional Challenges

       During the course of Plaintiff’s criminal proceedings, he will have an adequate opportunity

to raise his constitutional claims. Tennessee courts provide a criminal defendant with “an adequate

opportunity to raise constitutional challenges.” Sims, 2018 WL 1138537, at *3; see also Gonnella,

115 F. App’x at 772 (holding that Tennessee criminal court proceedings provided an adequate

opportunity to raise constitutional challenges); Cooper v. Parrish, 203 F.3d 937, 955 (6th Cir.

2000). Plaintiff’s argument that SORA is being retroactively applied to him in violation of the

Constitution’s Ex Post Facto clause is a defense he could raise during his state court proceedings.

Thus, the third factor of the Younger abstention doctrine is met in this case.

D. Exceptions to Younger Abstention Doctrine

       Therefore, all three factors of Younger are met. However, even where all three factors are

met, evidence of “bad faith, harassment, or flagrant unconstitutionality” may still render Younger

abstention inappropriate. Squire, 469 F.3d at 556 (internal citation and quotation marks omitted).

As discussed above, abstention is also contraindicated where there is “an extraordinarily pressing

need for immediate federal equitable relief[.]” Kugler, 421 U.S. at 125. The exceptions to Younger

have generally been interpreted narrowly by the Supreme Court and the Sixth Circuit. Gorenc, 72

F. App’x at 338–39 (citing Zalman, 802 F.2d at 205).




   Case 3:20-cv-00610 Document 25 Filed 08/21/20 Page 8 of 15 PageID #: 110
         Plaintiff argues that his requested relief falls into two exceptions to the Younger doctrine:

(1) the SORA is flagrantly unconstitutional and (2) there is an extraordinary pressing need for

immediate federal equitable relief because Plaintiff will suffer “great and immediate irreparable

injury.” (Doc. No. 22 at 3-5).

         The exception for flagrantly unconstitutional laws is available only if the underlying state

law is “flagrantly and patently violative of express constitutional prohibitions in every clause,

sentence and paragraph, and in whatever manner and against whomever an effort might be made

to apply it.” Younger, 401 U.S. at 53–54 (citation and quotation marks omitted). This exception is

exceedingly narrow; in fact, “the Supreme Court has never found it to be applicable since it first

announced the exception in Younger.” Zalman, 802 F.2d at 206 (citations omitted). “Younger itself

illustrates the narrowness of . . . [this] exception. In that case, the federal plaintiff could not bring

himself within the exception even though the statute under which he was indicted had been

effectively invalidated . . . as the Court itself acknowledged.” Id. (citing Younger, 401 U.S. at 40–

41); see also Doe v. Univ. of Kentucky, 860 F.3d 365, 371 (6th Cir. 2017) (describing a plaintiff’s

burden to show flagrant unconstitutionality as a “high bar”).

         In his reply, Plaintiff cites two district court opinions3 (Reid v. Lee, No. 3:20-CV-00050,

2020 WL 4501457, at *3 (M.D. Tenn. Aug. 5, 2020) and Jordan v. Lee, No. 3:19-cv-907, Doc.

No. 40 (M.D. Tenn. Aug. 12, 2020))4 involving Tennessee’s SORA wherein District Judge Trauger

granted preliminary injunctions after finding that the plaintiffs were likely to succeed on the merits

of their claim that the SORA was violative of the ex post facto clause. These opinions, although


3
  Plaintiff also cites cases that interpret Michigan’s SORA; however, while those cases may be persuasive in
interpreting the constitutionality of Tennessee’s SORA, they do not demonstrate that Tennessee’s SORA is flagrantly
unconstitutional.
4
 It is worth noting that neither of the plaintiffs in these cases were facing pending criminal charges for violating the
SORA.




    Case 3:20-cv-00610 Document 25 Filed 08/21/20 Page 9 of 15 PageID #: 111
indeed casting doubt on the SORA’s constitutionality, do not meet the high bar of demonstrating

that the SORA is flagrantly unconstitutional. Further, the Court cannot say that the SORA is

unconstitutional “in every clause, sentence and paragraph, and in whatever manner and against

whomever an effort might be made to apply it.” Younger, 401 U.S. at 53–54 (citation and quotation

marks omitted). Thus, Plaintiff has not met his burden to show that the SORA is flagrantly and

patently violative of express constitutional prohibitions so as to fall into this narrow exception.

         The last exception to Younger abstention—“an extraordinarily pressing need for immediate

equitable relief”—is reserved for situations where “the federal court concludes that the state

proceedings are inadequate because there is no available state forum for the plaintiff's

constitutional claims.” Gerstein v. Pugh, 420 U.S. 103, 107–08 (1975).

         Plaintiff argues that while he “can attempt to raise his ex post facto claim in defense to

those prosecutions, the criminal proceedings cannot result in orders directing the Defendants to

stop enforcing SORA against Plaintiff on a prospective basis. Thus, the state courts cannot resolve

Plaintiff’s need for immediate equitable relief.” (Doc. No. 22 at 2). Additionally, Plaintiff asserts

that the state court proceedings available to him are inadequate because there is no forum in which

he may seek immediate equitable relief regarding his current incarceration. (Doc. No. 22 at 4).5

         The Court easily rejects these arguments. If the Court were to accept the first argument, it

would essentially erode the Younger abstention doctrine; the exception would swallow the rule. It

is common for plaintiffs, when challenging state laws on constitutionality grounds, to seek


5
  Plaintiff cites Dombrowski v. Pfister, 380 U.S. 479 (1965) in support of his argument that the ability to raise a defense
in state criminal prosecution does not assure adequate vindication of constitutional rights. (Doc. No. 22 at 3). Six years
after its Dombrowski opinion, the Supreme Court addressed the Dombrowski decision in Younger and emphasized
that enjoining state criminal prosecutions is appropriate only in “extraordinary circumstances,” 401 U.S. at 53, and
distinguished that case (Younger) from Dombrowski based on the “series of repeated prosecutions” and bad-faith
conduct present in Dombrowski, id. at 49. Accordingly, Dombrowski is distinguishable from the case at hand, which
involves no showing of bad faith conduct or any “extraordinary circumstance” as required by Younger to enjoin state
criminal proceedings where abstention is otherwise appropriate.




    Case 3:20-cv-00610 Document 25 Filed 08/21/20 Page 10 of 15 PageID #: 112
prospective relief in the form of enjoining state officers from enforcing those state laws they allege

are unconstitutional. If merely seeking such relief in a federal suit took the case out of the realm

of the Younger abstention doctrine, nearly every case involving a challenge to a state law could be

entertained in a federal court, despite any ongoing state proceedings. Additionally, Plaintiff’s

second argument would create a loophole for incarcerated plaintiffs who are involved in ongoing

state criminal proceedings to avoid the Younger abstention doctrine, while those that are not

incarcerated will still be subject to the doctrine. Moreover, Plaintiff provides absolutely no

authority for the proposition that available state court proceedings are inadequate if there is no

forum in which the plaintiff may seek immediate equitable relief regarding his current

incarceration.

        Most significantly, Plaintiff’s arguments fail because, as noted above, it is well-settled that

Tennessee courts provide a criminal defendant with “an adequate opportunity to raise

constitutional challenges.” Sims, 2018 WL 1138537, at *3; see also Gonnella, 115 F. App’x at 772

(holding that Tennessee criminal court proceedings provided an adequate opportunity to raise

constitutional challenges); Cooper, 203 F.3d at 955. Further, the Supreme Court instructed that

this exception is reserved for situations where “the federal court concludes that the state

proceedings are inadequate because there is no available state forum for the plaintiff's

constitutional claims.” Gerstein, 420 U.S. at 107–08 (emphasis added). The phrase “no available

state forum” does not, in the Court’s view, equate to “no forum in addition to the forum provided

in the state criminal proceeding,” or “no possibility that in the state forum that is available for the

constitutional claims, Plaintiff will receive the particular kind of (prospective) relief that he prefers

and seeks in his federal lawsuit.” Thus, Plaintiff has not met his burden to show an extraordinarily

pressing need for immediate equitable relief to fall into this Younger exception.




   Case 3:20-cv-00610 Document 25 Filed 08/21/20 Page 11 of 15 PageID #: 113
       Finally, Plaintiff argues that is abstention is inappropriate because “the primary relief

Plaintiff seeks is to be prospectively released from Tennessee’s state sex offender registry and its

panoply of invasive sex offender restrictions and obligations—not to enjoin the circuit courts from

conducting their proceedings regarding Plaintiff’s past actions.” (Doc. No. 22 at 2). First, Plaintiff

in his Motion seeks an injunction “prohibiting Defendants and their officers, agents, employees,

servants, attorneys, and all persons in active concert or participation with them from continuing to

enforce Tennessee’s [SORA] against Plaintiff.” (Doc. No. 16). The requested relief states nothing

about seeking prospective relief only, to the exclusion of relief from prosecution in his current

criminal cases based on his past actions.

       Moreover, it would be almost dubious for Plaintiff to claim this, because in his Motion, he

relies on his current incarceration as a basis to show immediate and irreparable harm. (Doc. No.

17 at 12 (“Plaintiff is suffering and will continue to suffer ongoing severe irreparable harm from

Tennessee’s SORA regime because he is presently incarcerated on pending felony charged for

allegedly violating SORA.”)). The Court does not comprehend how granting Plaintiff mere

prospective injunctive relief—contrasted with, and divorced from, relief from “proceedings

regarding Plaintiff’s past actions”—could possibly result in his being released from jail on his

current pending criminal charges as requested. See Simopoulos v. Virginia State Bd. of Med., 644

F.2d 321, 330–31 (4th Cir. 1981) (“The argument by the plaintiff that, in his district court action,

he is not attacking his conviction but only seeking “prospective ” relief is disingenuous. In his

complaint, [he] attack[s] . . . the statute under which he was convicted and, in his prayer, he asks

for specific declaratory relief against the specific antiabortion statute under which he was

convicted.”).




   Case 3:20-cv-00610 Document 25 Filed 08/21/20 Page 12 of 15 PageID #: 114
       Furthermore, the Sixth Circuit has previously rejected an argument similar to the one

Plaintiff makes here. In Citizens for a Strong Ohio v. Marsh, 123 F. App’x 630 (6th Cir. 2005),

the plaintiffs, who were the subject of a state agency action to enforce Ohio election laws, argued

that Younger abstention was inappropriate because they sought not an injunction preventing the

ongoing action, but rather relief from prospective, future activity. Id. at 637. The court rejected

this argument and explained that “[i]t is well-settled that a declaration as to rights during the

pendency of state action has the same effect as an injunction enjoining state action.” Id. (citing

Younger, 401 U.S. at 41 n.2). Thus, the court held that while a declaration that the state agency

violated the First Amendment “will, of course, result in prospective relief for the [plaintiffs] . . .

such a declaration will also result in interference with the current [state agency] action against [the

plaintiffs]. Such interference is clearly inappropriate under Younger and [its] progeny.” Id.

       Accordingly, the Court rejects Plaintiff’s argument that the relief he seeks is wholly

prospective in nature. See Manookian v. Flippin, No. 3:19-CV-00350, 2020 WL 978638, at *8

(M.D. Tenn. Feb. 28, 2020) (abstaining under Younger and rejecting the plaintiff’s argument that

Younger did not apply because he only sought prospective relief where the relief he sought

involved ongoing disciplinary proceedings). And even if it was, numerous courts have held that

when a state prosecution is pending, claims of injunctive relief seeking to enjoin future

prosecutions still trigger the Younger doctrine. See Cinema Blue of Charlotte, Inc. v. Gilchrist, 887

F.2d 49, 53 (4th Cir. 1989); Ballard v. Wilson, 856 F.2d 1568, 1570 (5th Cir. 1988); United Books,

Inc. v. Conte, 739 F.2d 30, 32–33 (1st Cir. 1984). Accordingly, because none of the exceptions to

Younger abstention apply, the doctrine supports abstention here.




   Case 3:20-cv-00610 Document 25 Filed 08/21/20 Page 13 of 15 PageID #: 115
F. Whether to Stay or Dismiss

       “A district court deciding to abstain under Younger has the option of either dismissing the

case without prejudice or holding the case in abeyance.” Eidson v. State of Tennessee Dep't of

Children's Servs., 510 F.3d 631, 638 (6th Cir. 2007). Defendants suggest the Court abstain from

exercising jurisdiction and thereafter dismiss the action. (Doc. No. 21). Plaintiff does not express

an opinion, despite the Court’s order asking the parties to address such. (See Doc. No. 20).

       “[W]hen application of Younger abstention is proper and the plaintiff is seeking money

damages and equitable relief the appropriate procedure is to stay the proceedings rather than

dismiss the case without prejudice. Cummings v. Husted, 795 F. Supp. 2d 677, 694 (S.D. Ohio

2011) (citing Brindley v. McCullen, 61 F.3d 507, 509 (6th Cir. 1995)); see also Carroll v. City of

Mount Clemens, 139 F.3d 1072 (6th Cir. 1998). “However, ‘dismissal without prejudice is proper

under Younger for equitable claims.’” Id. (quoting Louisville Country Club v. Kentucky Comm'n

on Human Rights, 221 F.3d 1335, 1335 (6th Cir. 2000)); see Davis v. Whitmer, No. 1:19-CV-

10569, 2019 WL 1326671, at *4 (E.D. Mich. Mar. 25, 2019) (abstaining from considering the

plaintiff’s ex post facto challenge to Michigan’s SORA and dismissing the case, rather than staying

the action, where the plaintiff did not seek money damages); Johnson v. Ohio Bureau of Workers'

Comp., No. 1:13CV1199, 2014 WL 296875, at *7 (N.D. Ohio Jan. 27, 2014) (abstaining pursuant

to Younger and dismissing the case, rather than holding the action in abeyance, where the plaintiff

did not seek money damages).

       Here, Plaintiff does not seek money damages, but rather only injunctive and declaratory

relief. (See Doc. No. 1 at 9); see also Cummings, 795 F. Supp. 2d at 694 (explaining that a request

for attorneys’ fees in relation to a claim for injunctive relief is not an “independent claim” for




  Case 3:20-cv-00610 Document 25 Filed 08/21/20 Page 14 of 15 PageID #: 116
damages that required the court to stay the case). Accordingly, the Court in its discretion will

dismiss this case without prejudice.

                                       CONCLUSION

       For the above-mentioned reasons, the Court declines to exercise jurisdiction in this case

based on the abstention doctrine in Younger. Accordingly, Plaintiff’s Motion for Temporary

Restraining Order and Preliminary Injunction (Doc. No. 16) will be denied and the case will be

dismissed without prejudice.

       An appropriate order will be entered.



                                                   ___________________________________
                                                   ELI RICHARDSON
                                                   UNITED STATES DISTRICT JUDGE




  Case 3:20-cv-00610 Document 25 Filed 08/21/20 Page 15 of 15 PageID #: 117
